Exhibit23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the following Registration Statements: Registration Statement (Form S-8 No. 333-132155) pertaining to the 1997 Equity Incentive Plan and the 2005 Equity Incentive Plan of Cardica, Inc., Registration Statements (Form S-8 Nos. 333-139134, 333-148196, 333-157387, 333-163291 and 333-180378) pertaining to the 2005 Equity Incentive Plan of Cardica, Inc., and Registration Statements (Form S-3 Nos. 333-146708, 333-162780, 333-171195 and 333-171197) of Cardica, Inc. and in the related Prospectuses, of our report dated September28, 2012, with respect to the financial statements of Cardica, Inc. included in this Annual Report (Form 10-K) of Cardica, Inc. for the year ended June30, 2012. /s/ Ernst & Young LLP Redwood City, California September 28, 2012
